DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  a typographical error “over the over the” is found in lines 1-2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al., US Pub. 2015/0187632 in view of Redford et al., US Pat. 6,081,014, in further view of Maghsoudnia, US Pat. 6,171,922.
Regarding claim 1, Ali teaches a method of forming an integrated thin film resistor (TFR) in a semiconductor integrated circuit device (see at least paragraphs 0002, 0015, 0020-0023 and figures 3A-3E), the method comprising:
forming an integrated circuit (IC) structure including a plurality of IC elements and a plurality of conductive IC element contacts connected to the plurality of IC elements (partially processed integrated circuit (100) with contacts (101) contacting the substrate; see paragraph 0015);
forming a TFR film layer (310) over the IC structure;
forming a TFR etch stop cap layer (312) over the TFR film layer (see figure 3B);
performing a first etch process to remove selected portions of the TFR etch stop cap layer and underlying portions of the TFR film layer, thereby defining an etch stop cap (202) and underlying TFR element (112; see paragraph 0020 and figure 3C);
forming an oxide cap layer 116 (see paragraph 0020 and figure 3C);
performing a second etch process to form at least one oxide cap opening (318, 320 and/or 322) in the oxide cap layer over the TFR element, the second etch process stopping at the etch stop cap (see paragraph 0021 and figure 3D);
performing a third etch process through the at least one oxide cap opening to form at least one TFR contact opening (320, 322) in the etch stop cap, thereby exposing a surface of the TFR element 112 (see paragraph 0022 and figure 3E); and
forming a metal interconnect layer (118, 120, 122 and/or 124) over the IC structure (see paragraph 0023 and figure 2), the metal interconnect layer including (a) at least one metal interconnect element (118) coupled to at least one of the plurality of conductive IC element contacts (101; see paragraph 0023 and figure 2) and (b) at least one metal interconnect extending into the at least one TFR contact opening (120, 122) to contact the exposed surface of the TFR element (112; see paragraph 0023 and figure 2).
Ali teaches the claimed invention except for “at some time after forming the TFR film layer and before forming the metal interconnect layer, performing a TFR anneal to anneal the TFR film layer or the TFR element.”
Redford teaches annealing the TFR film layer (see col. 7, line 5).
It would have been one skilled in the art before the effective filing date of the current invention add an anneal taught by Redford to the method of Ali because an anneal helps to stabilize the resistance of the resistive layer (see at least col. 7, lines 6-18 of Redford). 
Redford anneals after the interconnection metals are formed.  However, Redford teaches that the annealing may be done earlier in the process (see col. 7, lines 6-18).
	Maghsoudnia teaches annealing before the mask is applied to form an oxide cap (see col. 3, line 66 to col. 4, line 9).
	It would have been obvious to one skill in the art before the effective filing date of the current invention to perform the annealing process immediately after depositing the resistive layer because it allows more flexibility in selecting ILD (interlevel dielectric layer) and/or metals that may be adversely affected by the annealing process.  
Regarding claim 2, Ali teaches the method of claim 1, further comprising forming a dielectric etch stop layer (108, 110) over the IC structure prior to forming the TFR film layer;
wherein the first etch stops at the dielectric etch stop layer (110).
Regarding claim 3, Ali teaches the method of claim 1, wherein the IC structure (100; see paragraphs 0003, 0013 and 0015-0018) includes a memory cell or transistor structure including at least one conductive IC element contact connected to at least one of a source region, a drain region, and a gate region of the memory cell or transistor structure.
Regarding claim 4, Ali teaches the method of claim 1, wherein the TFR film layer comprises silicon chromium (see paragraph 0019).
Regardig claim 5, Ali teaches the method of claim 1, wherein the TFR etch stop cap layer comprises silicon nitride (see paragraph 0021).
Regarding claim 6, Ali teaches the method of claim 1, wherein the metal interconnect layer (118, 120, 122 and/or 124) comprises aluminum (see paragraph 0023).
Regarding claim 10, Ali teaches the method of claim 1, wherein the at least one metal interconnect element (118, 120 and/or 124) comprises a first metal interconnect element defining a conductive connection between the TFR element 112 and at least one of the plurality of conductive IC element contacts 101 (see paragraph 0023 and figure 2).

Claim(s) 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali and Redford in view of Maghsoudnia as applied to claim 1 above, and further in view of Fivas et al., US Pub. 2007/0008062.
Regarding claims 7 and 8, Ali in view of Redford and Maghsoudnia teach the claimed invention except for the TFR anneal comprises an anneal at a temperature of at least 500°C or 515°C +/- 10°C for a duration of 15-60 minutes.
Fivas teaches annealing a SiCr resistor layer at about 450 degrees Celsius to about 550 degrees Celsius in a nitrogen (N.sub.2) ambient for a predetermined time period of about 15 minutes to about 25 minutes (paragraphs 0006 and 0033).  More specifically, Fivas teaches annealing may be performed between “about 400.degrees.C. to 600.degrees.C.” and the anneal time period of between “about 10 minutes to about 60 minutes.”     
It would have been obvious to one skilled in the art before the effective filing date of the current invention to select the temperature ranges (as taught by Fivas) so that the “temperature coefficient of resistance (TCR) of the thin film resistor is controlled to be within a range of about +/-5ppm/degrees.C.  See paragraphs 0006 and 0033 of Fivas.
Regarding claim 9, Ali and Redford in view of Maghsoudnia teach the claimed invention except for the second etch process comprises a wet etch.
Fivas teaches (see paragraph 00283) that the TFR etch process comprises a wet etch (either dry or wet etching process may be used depending on the thin film resistor material to be etched).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used either the dry or wet etching taught by Fivas, since the etching process depends on the material to be etched and/or the circumstances (location of the etching needed) at the time of manufacturing.  

Allowable Subject Matter
Claims 11-25 are allowed.
Regarding claim 11, prior art of record do not teach or suggest a method of forming an integrated thin film resistor (TFR) in a semiconductor integrated circuit device, the method comprising:
forming a TFR film layer over the IC structure;
forming a TFR hardmask cap layer over the TFR film layer;
forming and patterning a photomask over the TFR hardmask cap layer;
performing a first etch process to remove selected portions of the TFR hardmask cap layer, thereby defining a TFR hardmask cap, wherein the first etch process stops at the TFR film layer;
removing the photomask;
after removing the photomask, performing a second etch process, using the TFR hardmask cap as a hardmask, to remove selected portions of the TFR film layer, to thereby define a TFR element under the TFR hardmask cap;
after the second etch process, forming an oxide cap layer;
performing a third etch process to form at least one oxide cap opening in the oxide cap layer over the TFR element.
	Claims 12-18 depend on claim 11. 

Regarding claim 19 prior art of record do not teach or suggest a method of forming an integrated thin film resistor (TFR) in a semiconductor integrated circuit device, the method comprising:
forming a TFR film layer over the IC structure;
forming an etch stop cap layer over the TFR film layer;
forming an oxide cap layer over the etch stop cap layer;
forming and patterning a photomask over the oxide cap layer;
performing a first etch process to remove selected portions of the oxide cap layer, to thereby define an oxide cap;
removing the photomask;
after removing the photomask, performing a second etch process, in which the oxide cap acts as a hardmask, to remove selected portions of the TFR film layer, to thereby define a TFR element under the oxide cap;
performing a third etch process to form at least one oxide cap opening in the oxide cap over the TFR element.
Claims 20-25 depend on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al., teaches an IC device with wet etching, Dirnecker and Summerfelt et al., teach and IC device with resistors and capacitors, and Liu et al. teaches simultaneous etching vias.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833